DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/19; 03/08/19; 07/17/19; & 03/17/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The claims 1-9 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Regarding claim 1 in line 3, the feature “in particular a lens” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jurgeit Ralph-Rainer et al (DE 102006032113 C5 submitted by IDS) in view of Wiethege et al (US 2013/0215409).
Regarding claim 1; Jurgeit Ralph-Rainer et al discloses a triangulation photoelectric proximity sensor (100 @ figure 1) comprising:
a first light transmitter (10 @ figure 1) for emitting transmitted light into a detection zone (e.g., object 20 and background 30 @ figure 1), 
a transmitting optical system (e.g., transmission optics 14 @ figure 1) being arranged upstream of the light transmitter (10 @ figure 1), 
a first light receiver (50, 60 @ figure 1) for receiving light from the detection zone (20, 30 @ figure 1), which light (22, 32 @ figure 1) is remitted by an object (20 @ figure 1) to be detected, wherein the light receiver (50, 60 @ figure 1) for generating respective received signals (52, 62 @ figure 1), 
a receiving optical system (e.g., detector optics 40 @ figure 1) arranged in the beam path (22, 32 @ figure 1) between detection zone (20, 30 @ figure 1) and first light receiver (50, 60 @ figure 1) for generating a light spot from the remitted light on the first light receiver (50, 60 @ figure 1 and paragraph 6 of page 2: e.g., the Use of triangulation sensors, where light from a main light source with the help of a first optics or transmission optics as a light spot on is to be detected object or a background is in principle known. With the help of a second optics is the said light spot on a double light receiver displayed), and 
70 @ figure 1) for generating a detection signal from the received signals (52, 62 @ figure 1) on the basis of the position of the light spot on the first light receiver (50, 60 @ figure 1), characterized in that a further second light transmitter (e.g., test source 80 @ figure 1) is provided as a reference light transmitter (80 @ figure 1) for safety-related self-testing. See figure 1

    PNG
    media_image1.png
    868
    668
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Jurgeit Ralph-Rainer et al discloses all of feature of claimed invention except for the first light receiver having an array of receiving elements, wherein a position of the light spot on the first light receiver in the triangulation direction being a result of a distance of the object. However, Wiethege et al teaches that it is known in the art to provide the first light receiver (14 @ figure 1) having an array of receiving elements (abstract: e.g., a light receiver having a plurality of receiver elements for receiving light from the detection zone), wherein a position of the light spot on the first light receiver (14 @ figure 1) in the triangulation light sensor (10 @ figure 1) direction being a result of a distance of the object (20 @ figure 1 and paragraphs [0001]-[0003]: e.g., The position of a light spot produced on the light receiver by the reflected light varies in the so-called triangulation direction in dependence on the distance between the triangulation light sensor and the reflected object.  There is a clear distance of the detected object.  The distance between the object and the light sensor can thus be determined by evaluating the light distribution on the light receiver).
Therefore, it would have been obvious to one hasving ordinary skill in the art before the effective of filling date of claimed invention to combine the triangulation photoelectric proximity sensor of Jurgeit Ralph-Rainer et al with the first light receiver having an array of receiving elements, wherein a position of the light spot on the first light receiver in the triangulation direction being a result of a distance of the object as taught by Wiethege et al for the purpose of achieving a high accuracy in the distance measurement and determination.


Claims 2, 6,  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgeit Ralph-Rainer et al in view of Wiethege et al as applied to claim 1  above, and further in view of Karl et al (EP 2 199 999 A1).
Regarding claim 2; Jurgeit Ralph-Rainer et al in view of Wiethege et al combination discloses all of feature of claimed invention except for a first mirror is arranged in order to direct the light beams of the reference light transmitter onto the first light receiver. However, Karl et al teaches that it is known in the art to provide a first mirror (e.g., reflector 82 @ figure 2) is arranged in order to direct the light beams of the reference light transmitter (60 @ figure 2) onto the first light receiver (30 @ figure 2). It would have been obvious to one hasving ordinary skill in the art before the effective of filling date of claimed invention to combine the triangulation photoelectric proximity sensor system of Jurgeit Ralph-Rainer et al with limitation above as taught by Karl et al for the purpose of automatically detecting accuracy error of one or more detector segments with a safe state or kept in a safe state.
Regarding claim 6; Jurgeit Ralph-Rainer et al in view of Wiethege et al combination discloses all of feature of claimed invention except for the first light receiver and the reference light transmitter are 
Regarding claim 8; Jurgeit Ralph-Rainer et al in view of Wiethege et al combination discloses all of feature of claimed invention except for the first light transmitter and the reference light transmitter are activated alternately. However, Karl et al teaches that it is known in the art to provide the first light transmitter (20 @ figure 1) and the reference light transmitter (60 @ figure 2) of the test unit (70 @ figures 1-2) are activated alternately by a control and evaluation unit (50 @ figure 1). It would have been obvious to one hasving ordinary skill in the art before the effective of filling date of claimed invention to combine the triangulation photoelectric proximity sensor system of Jurgeit Ralph-Rainer et al with limitation above as taught by Karl et al for the purpose of automatically detecting accuracy error of one or more detector segments with a safe state or kept in a safe state.257470


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jurgeit Ralph-Rainer et al in view of Wiethege et al as applied to claim 1  above, and further in view of Koch et al (DE 44 27 724 A1).
Regarding claim 3; Jurgeit Ralph-Rainer et al in view of Wiethege et al combination discloses all of feature of claimed invention except for a further second light receiver is provided as a reference light receiver as a second receiving channel for safety-related self-testing. However, Koch et al teaches that it figure 1 and page 3: e.g., the axis of the diffusely reflected laser beam and the distance sensor 1 detecting this light spot ( Fig. 1). In a known, measurable angular velocity ω and using a reference detector 2 to generate a start signal, the distance x 1 ( FIG. 1) can be determined from the time difference between the light signal of the distance detector 1 and the light signal of the reference detector 2) as a second receiving channel for safety-related self-testing. It would have been obvious to one hasving ordinary skill in the art before the effective of filling date of claimed invention to combine the triangulation photoelectric proximity sensor system of Jurgeit Ralph-Rainer et al with limitation above as taught by Koch et al for the purpose of measuring variable range with high resolution measurement.


Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgeit Ralph-Rainer et al in view of Wiethege et al as applied to claim 1  above, and further in view of Mauerhofer Alex (CZ 286125 B6).
Regarding claim 4; Jurgeit Ralph-Rainer et al in view of Wiethege et al combination discloses all of feature of claimed invention except for a second mirror is arranged in order to direct the light beams of the first light transmitter onto the reference light receiver. However, Mauerhofer Alex teaches that it is known in the art to provide a second mirror (25 @ figure 5) is arranged in order to direct the light beams of the first light transmitter (6 @ figure 5) onto the reference light receiver (5 @ figure 5). It would have been obvious to one hasving ordinary skill in the art before the effective of filling date of claimed invention to combine the triangulation photoelectric proximity sensor system of Jurgeit Ralph-Rainer et al with limitation above as taught by Mauerhofer Alex for the purpose of improving triangulation optical sensor for adjusting a constant pulse power of radiation.
Regarding claim 5; Jurgeit Ralph-Rainer et al in view of Wiethege et al and Mauerhofer Alex combination discloses all of feature of claimed invention except for the first mirror and/or the second mirror is a concave mirror. However, it would have been obvious to one having ordinary skill in the art 
Regarding claim 7; Jurgeit Ralph-Rainer et al in view of Wiethege et al combination discloses all of feature of claimed invention except for the first light transmitter and the reference light receiver are arranged in a second tube. However, Mauerhofer Alex teaches that it is known in the art to provide the first light transmitter (6 @ figure 5) and the reference light receiver (5 @ figure 5) are arranged in a second tube (35 @ figure 1).It would have been obvious to one hasving ordinary skill in the art before the effective of filling date of claimed invention to combine the triangulation photoelectric proximity sensor system of Jurgeit Ralph-Rainer et al with limitation above as taught by Mauerhofer Alex for the purpose of improving triangulation optical sensor for adjusting a constant pulse power of radiation.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a triangulation photoelectric proximity sensor comprising all the specific elements with the specific combination including a front screen is arranged in front of the transmitting optical system and in front of the receiving optical system, the light from the reference light transmitter striking the front screen and reflected light reaching the first light receiver and/or in that the light from the first light transmitter striking the front screen and reflected light striking the reference light receiver in set forth of claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Waslowski et al (US 2019/0179014) discloses triangulation light sensor.
2) Waslowski et al (US 2008/0130005) discloses light beams generated by a light source are scattered back and/or reflected by an object and are detected by a receiver arrangement in accordance with the triangulation principle.  
3) Waslowski et al (US 2002/0097404) discloses a method for the determination of the object distance between an opto-electronic sensor working according to the principle of triangulation and an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




November 12, 2021


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886